     Case 2:17-cr-00168 Document 79 Filed 03/31/21 Page 1 of 7 PageID #: 803




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                      CRIMINAL ACTION NO. 2:17-cr-00168

VINCENT BEATTY



                     MEMORANDUM OPINION AND ORDER


       Pending before the court is Defendant Vincent Beatty’s pro se letter-form

motion for compassionate release. [ECF No. 76]. The court in deciding such motions

will consider the following: whether the defendant has exhausted his or her

administrative remedies, has demonstrated “extraordinary and compelling reasons,”

and the § 3553(a) factors. In deciding what constitutes “extraordinary and compelling

reasons” for release by reason of COVID-19, a defendant must demonstrate that he

or she has a medical condition listed by the Centers for Disease Control and

Prevention as causing an increased risk of severe illness from COVID-19 and that he

or she is at a facility which cannot effectively prevent the spread of the virus.

       I.    Background

       On April 18, 2018, I sentenced Mr. Beatty to 60 months of imprisonment

followed by 3 years of supervised release after he pleaded guilty to being a felon in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). [ECF
     Case 2:17-cr-00168 Document 79 Filed 03/31/21 Page 2 of 7 PageID #: 804




No. 52].

         Mr. Beatty is currently imprisoned at Federal Correctional Institution

Cumberland in Maryland. He alleges he currently suffers from two health conditions:

asthma and obesity. 1 [ECF No. 76, at 2]. FCI Cumberland is a medium security

correctional institution with an adjacent minimum security satellite camp. FCI

Cumberland currently houses 1,141 total inmates. FCI Cumberland, Fed. Bureau of

Prisons, https://www.bop.gov/locations/institutions/cum/ (last visited March 31,

2021). As of March 31, 2021, there is only one active case of COVID-19 among

prisoners and six active cases among staff at FCI Cumberland. See COVID-19 Cases,

Fed. Bureau of Prisons, https://www.bop.gov/coronavirus (last visited March 31,

2021).

         II.     Discussion

         The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before a defendant makes such a request, he must ask BOP to do so on his behalf and

then wait 30 days. See § 3582(c)(1)(A). Upon such a motion from BOP or from a

defendant (after BOP denies the request or thirty days have elapsed since the request

was filed), a court “may reduce the term of imprisonment.” 18 U.S.C.

§ 3582(c)(1)(A)(i); see also United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020).

Once an inmate has satisfied administrative exhaustion, a court may reduce his

sentence upon a finding of “extraordinary and compelling reasons.” See 18 U.S.C.


1
 Mr. Beatty writes that he is “overweight.” However, the Government notes in its response that Mr. Beatty’s
medical records indicate he has a Body Mass Index indicating obesity. [ECF No. 78, at 5].

                                                        2
    Case 2:17-cr-00168 Document 79 Filed 03/31/21 Page 3 of 7 PageID #: 805




§ 3582(c)(1)(A).

      There are “disagreements [among district courts] about the precise definition

of ‘extraordinary and compelling reasons’ justifying compassionate release.” United

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,

2020). But the United States Court of Appeals for the Fourth Circuit has clarified

that district courts are not bound by the enumerated extraordinary and compelling

reasons listed in United States Sentencing Guideline § 1B1.13 because the

Guidelines have not been updated since the passage of the First Step Act. United

States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020). (“As of now, there is no Sentencing

Commission policy statement ‘applicable’ to the defendants’ compassionate-release

motions, which means the district court need not conform . . . to § 1B1.13 in

determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”). Therefore, “district courts are ‘empowered . . . to consider any

extraordinary and compelling reason for release that a defendant might raise.’”

McCoy, 981 F.3d at 284 (quoting United States v. Zullo, 976 F.3d 228, 230 (2d Cir.

2020)).

      I have joined other courts in holding that I cannot find that “extraordinary and

compelling” reasons exist to grant release because of COVID-19 unless the inmate

has a medical condition that puts him or her more at risk for developing a serious

illness from COVID-19 and his prison conditions are such that BOP cannot effectively

prevent the spread of COVID-19. Factors include but are not limited to the steps BOP

has taken to stop the spread of COVID-19 in that particular prison and steps to follow



                                          3
    Case 2:17-cr-00168 Document 79 Filed 03/31/21 Page 4 of 7 PageID #: 806




CDC guidance, the ability of inmates to socially distance, the amount of hygiene

products and face masks provided to inmates, and the number of COVID-19 cases in

that prison. United States v. Boston, No. 2:19-cr-00162, 2021 WL 77466, at *3–4 (S.D.

W. Va. Jan. 7, 2021); see also United States v. Raia, 954 F.3d 594, 594 (3d Cir. 2020)

(“But the mere existence of COVID-19 in society and the possibility that it may spread

to a particular prison alone cannot independently justify compassionate release . . .

.”); United States v. Penaloza, No. 19-238, 2020 WL 1555064, at *2 (D. Md. April 1,

2020) (“[T]he mere presence of the virus, even in the detention setting, does not

translate to the release of a person accused.”). In deciding which medical conditions

result in an inmate being at higher risk for COVID-19, I will defer to CDC’s list of

medical conditions causing an increased risk of severe illness from COVID-19. See

Coronavirus Disease 2019 (COVID-19): People with Certain Medical Conditions,

CDC,      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited March 31, 2021).

             a) Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

       Mr. Beatty attached documentation to his motion showing that he requested

compassionate release from the warden at FCI Cumberland in April 2020. [ECF No.

76, at 4]. That request was denied. Because more than thirty days have passed since

Mr. Beatty sent his initial request to the warden, I find that Mr. Beatty has exhausted

his administrative remedies. As such, I now turn to whether Mr. Beatty has alleged

extraordinary and compelling reasons that would justify compassionate release.




                                          4
    Case 2:17-cr-00168 Document 79 Filed 03/31/21 Page 5 of 7 PageID #: 807




             b) Extraordinary and Compelling Reasons

      As explained above, in order to demonstrate extraordinary and compelling

reasons for release, Mr. Beatty must show that he has a medical condition that puts

him or her more at risk for developing a serious illness from COVID-19 and the

facility where the inmate is housed has conditions such that its inmates are at a

higher risk of contracting COVID-19.

      Mr. Beatty alleges that compelling and extraordinary reasons exist to grant

him compassionate release due to COVID-19 because he is obese and suffers from

asthma. The Government concedes that Mr. Beatty is obese but argues that his

asthma is not “moderate to severe,” the threshold at which it makes the CDC list of

medical conditions. See Coronavirus Disease 2019 (COVID-19): People with Certain

Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited March 31, 2021).

Because obesity is on the CDC list, I need not determine whether Mr. Beatty’s asthma

is moderate to severe.

      Given that Mr. Beatty does have a medical condition that makes him more

likely to suffer serious illness from COVID-19, I next consider whether Mr. Beatty

has shown that his prison conditions are such that BOP cannot effectively prevent

the spread of COVID-19. Mr. Beatty alleges that staff at FCI Cumberland refuse to

wear masks despite orders to do so, that inmates who test positive for COVID-19 are

allowed to use the same showers and recreational facilities as other inmates, and that

inmates are not provided bleach or alcohol for cleaning. [ECF No. 76]. In its response,



                                          5
    Case 2:17-cr-00168 Document 79 Filed 03/31/21 Page 6 of 7 PageID #: 808




the Government writes that BOP is taking concrete steps to minimize the risk of

COVID-19 infection at FCI Cumberland, as evidenced by the low number of active

positive cases in the facility. In addition to including a list of steps it is taking to

prevent the spread of COVID-19 at FCI Cumberland, BOP advised the Government

on March 1, 2021, that “FCI Cumberland received a shipment of [COVID-19] vaccines

today and they anticipate inmate Beatty receiving the vaccine by mid-week.” [ECF

No. 78-4, at 1].

       While I understand that Mr. Beatty is concerned about being incarcerated

during the COVID-19 pandemic, “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently

justify compassionate release.” United States v. Raia, 954 F.3d 594, 594 (3d Cir.

2020). I am troubled by Mr. Beatty’s allegation that prison staff have refused to wear

masks throughout the pandemic. However, based on the evidence presented, I cannot

find that BOP is unable to control the spread of COVID-19 at FCI Cumberland. FCI

Cumberland currently has only one active inmate case, and data provided by BOP

shows that FCI Cumberland has had 3 or fewer simultaneous active cases at any

point since February 16, 2021. Active Cases of COVID-19 Over Time, FCI

Cumberland,

https://experience.arcgis.com/experience/ab22fb4c564e4f4b986e257c685190e8/page/

page_2/ (last visited March 31, 2021). This, along with BOP’s efforts to vaccinate

inmates at FCI Cumberland convince me that Mr. Beatty’s prison conditions are not

currently such that BOP is unable to control the spread of COVID-19.



                                           6
   Case 2:17-cr-00168 Document 79 Filed 03/31/21 Page 7 of 7 PageID #: 809




      III.   Conclusion

      Mr. Beatty’s motion for compassionate release [ECF No. 76] is DENIED.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                      ENTER:       March 31, 2021




                                         7
